porNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claim 14 is cancelled.
Claims 1-13 and 15-20 are amended.
Claims 1-13 and 15-20 are pending.
Claim Objections
Claims 1, 9, and 13 are objected to because of the following informalities:  “the medical professional hands and face” should either be “the medical professional’s hands and face” or “the medical professionals’ hands and faces”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the medical professional" in step 2 (a camera sensor step).  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation “a clinical procedure performed by a medical procedure within an operating room.”  Examiner is unable to determine how a clinical procedure is performed by a medical procedure.  Examiner asks the Applicant to clarify.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 1-8, 13, 15-20), machine (claims 9-12).  Accordingly, claims 1-13 and 15-20 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claims 1 and 9 includes limitations that recite at least one abstract idea. Specifically, independent claims 1 and 9 recites:
A system comprising:
-an instrument configured for use during a clinical procedure performed by a medical procedure within an operating room, the instrument including an instrument sensor configured to acquire instrument data associated with usage of the instrument during the clinical procedure;
-a camera sensor configured in the operating room to acquire image data and having a field of view including the instrument and the medical professionals hands and face,
-a computing device configured in the operating room and communicatively coupled to the instrument sensor and the camera sensor, the computing device including a data processor, a display, and a memory storing computer-readable instructions and a plurality of prediction models, the processor configured to execute the computer-readable instructions, which when executed, cause the data processor to perform operations including
	-provide, via the display, a plurality of actions to be performed by the medical professional, the display located in the operating room within a field of view of the medical professional;
	-receiving observation data associated with a first set of actions included in the plurality of actions performed during a first portion of the clinical procedure, the observation data including instrument data acquired by the instrument sensor as the instrument is held by the medical professional during the clinical procedure and image data acquired by the camera sensor and including images of the instrument and the medical professionals hands and face;
	-determining a second set of actions corresponding to a second portion of the clinical procedure, the second set of actions predicted using a predictive model trained to receive the instrument data and the camera data, and in response to the receiving, provide the second set, wherein the predictive model is trained using training data including instrument data and camera data acquired during previous instances of the second portion of the clinical procedure performed by the medical professional using the instrument; and
	-providing the second set of actions via the display, wherein providing the second set of actions includes displaying ghost images acquired during second portions of previous instances of the clinical procedure and included in the training data, the ghost images overlaid atop camera data acquired during the second portion of the clinical procedure.
	Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because providing actions to perform based on observation data and determination of the actions using a predictive model is managing people’s behavior and having them follow instructions.  
	Accordingly, the claim recites at least one abstract idea.
Claim 13
A method comprising:
-receiving, by a computing system, observation data associated with actions performed by a medical professional performing a clinical procedure including a plurality of actions in an operating room, the observation data including instrument data acquired by an instrument sensor configured within an instrument used in the clinical procedure and image data acquired by a camera sensor configured within the operating room and having a field of view including the instrument and the medical professionals hands and face, the instrument sensor and the camera sensor communicatively coupled to the computing system;
-receiving, by the computing system, device assessment data associated with usage of the instrument by the medical professional during the clinical procedure, the device assessment data including orientation data corresponding to a position of the instrument within relative to a position of a patient within a surgical field of the medical procedure;
-determining, by the computing system, an efficiency score corresponding to the instrument, the efficiency score determined using a model configured to receive the instrument data, the camera data, and the device assessment data and generate a quantitative value indicative of the medical professional’s efficiency utilizing the instrument while performing the actions of the medical procedure; and 
-providing, by a display of the computing system in the operating room, the efficiency score of the instrument as the medical professional performs the actions of the medical procedure.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because determination of a physician’s efficiency for a surgery based on device usage information can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claims 1 & 9
A system (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 22) comprising:
-an instrument configured for use during a clinical procedure performed by a medical procedure within an operating room (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 34), the instrument including an instrument sensor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 21) configured to acquire instrument data associated with usage of the instrument during the clinical procedure (extra-solution activity, see MPEP 2106.05(g); specification para. 24);
-a camera sensor configured in the operating room to acquire image data and having a field of view including the instrument and the medical professionals hands and face (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 34),
-a computing device configured in the operating room and communicatively coupled to the instrument sensor and the camera sensor, the computing device including a data processor, a display, and a memory storing computer-readable instructions and a plurality of prediction models, the processor configured to execute the computer-readable instructions, which when executed, cause the data processor to perform operations (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 22) including
	-provide, via the display (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 22, a plurality of actions to be performed by the medical professional, the display located in the operating room within a field of view of the medical professional (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 22);
	-receiving observation data associated with a first set of actions included in the plurality of actions performed during a first portion of the clinical procedure, the observation data including instrument data acquired by the instrument sensor as the instrument is held by the medical professional during the clinical procedure and image data acquired by the camera sensor and including images of the instrument and the medical professionals hands and face;
	-determining a second set of actions corresponding to a second portion of the clinical procedure, the second set of actions predicted using a predictive model trained to receive the instrument data and the camera data, and in response to the receiving, provide the second set, wherein the predictive model is trained using training data including instrument data and camera data acquired during previous instances of the second portion of the clinical procedure performed by the medical professional using the instrument; and
	-providing the second set of actions via the display (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 22), wherein providing the second set of actions includes displaying ghost images acquired during second portions of previous instances of the clinical procedure and included in the training data, the ghost images overlaid atop camera data acquired during the second portion of the clinical procedure (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 22).
Claim 13
A method comprising:
-receiving, by a computing system (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 22), observation data associated with actions performed by a medical professional performing a clinical procedure including a plurality of actions in an operating room, the observation data including instrument data acquired by an instrument sensor configured within an instrument used in the clinical procedure and image data acquired by a camera sensor configured within the operating room and having a field of view including the instrument and the medical professionals hands and face, the instrument sensor and the camera sensor communicatively coupled to the computing system (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 22);
-receiving, by the computing system (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 22), device assessment data associated with usage of the instrument by the medical professional during the clinical procedure, the device assessment data including orientation data corresponding to a position of the instrument within relative to a position of a patient within a surgical field of the medical procedure;
-determining, by the computing system (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 22), an efficiency score corresponding to the instrument, the efficiency score determined using a model configured to receive the instrument data, the camera data, and the device assessment data and generate a quantitative value indicative of the medical professional’s efficiency utilizing the instrument while performing the actions of the medical procedure; and 
-providing, by a display of the computing system in the operating room (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 22), the efficiency score of the instrument as the medical professional performs the actions of the medical procedure.
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
	Claim 2: The claim specifies observation data being received from a second sensor being within a personal equipment worn by the medical professional, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
	Claims 3, 10: The claim specifies observation data, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
	Claim 4: The claim specifies observation data being received from a piece of equipment in the environment, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
	Claims 5, 11, 15: The claim specifies the predictive model trained with facial image data received from a camera sensor, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
	Claims 6, 12: The claim further adds on transmitting the second workflow to a client device, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
	Claim 7: The claim specifies receiving the second set of actions as an alert or notification, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
	Claim 8: The claim specifies the observation data, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
	Claim 16: The claim specifies the model configured to determine the efficiency score based on facial image data, which is a mental process.
	Claim 17: The claim specifies the device assessment data, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
	Claim 18: The claim specifies the medical professional assessment data, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
	Claim 19: The claim specifies receiving the observation data from different types of sensors, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
	Claim 20: The claim specifies device assessment data, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 1, 9, and 13 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
Claims 1 & 9
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as providing a plurality of actions on a display, receiving observation data including first workflow of actions, providing second set of actions e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determining second set of actions using a predictive model, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Claim 13
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving observation data, receiving device assessment data, providing an efficiency score on a display, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determining an efficiency score using a model e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 4, 6-8, 12, and 19, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 4 (observation data received from equipment), 6, 12 (transmitting second workflow of actions), 7 (adapted clinical procedures include alert, training materials, etc.), 19 (observation data received from cameras and sensors), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 8 (observation data provided as inputs to medical systems) e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-13 and 15-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed for 35 U.S.C. 101 for claims 1-13 and 15-20 have been fully considered but they are not persuasive.
Applicant argues that the claims do not contain an abstract idea because the claims have been amended to describe an improved method for determining and providing actions to be performed during a clinical procedure based on instrument data acquired from a sensor in an instrument and image data of the medical professionals body. Examiner states that the new amendments analysis with respect to 35 U.S.C. 101 is provided above. 
Applicant argues that the claims recite an improvement in determining the actions by a predictive model that is trained using training data that includes instrument data and image data acquired during past instances of the clinical procedure using the instrument. Examiner states that the amendments do not show actual training of the predictive model, but just an already developed model and therefore does not show an improvement.  Examiner further states that using a predictive mode that holds past instances of clinical procedure data can be performed in the mind. 
Applicant argues that the claims recite an improvement in providing actions for display during the clinical procedure such that ghost images of previous instances of the clinical procedure, that were included in the training data with which the predictive model was trained, are provided atop camera data acquired during as the clinical procedure is being performed. Examiner fails to see the improvement and states that displaying information, regardless of the type of information, constitutes as a generic feature carried out by generic computing devices. 
Applicant argues that claim 13 amended describes an improved method for determining efficiency score associated with a medical professional's use of an instrument during a clinical procedure. Applicant argues that claim 13 provides an improvement in determining the efficiency score using a model configured to receive instrument data acquired from a sensor with the instrument, camera data of the instrument, and device assessment data. Examiner states that the amendments do not show actual training of the predictive model, but just an already developed model and therefore does not show an improvement. Examiner states that gathering information is insignificant extra-solution activity and therefore does not place the claim to be a practical application. 
Applicant argues that the present invention is improved in a similar manner as Enfish, Core Wireless, Thales, Visual Memory, and Finjan; specific improvement over prior computing systems, resulting in improved data processing and communication systems. Examiner states that Applicant does not provide an analysis of how the court cases are similar and therefore, no specific arguments are presented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grantcharov et al. – U.S. Publication No. 2021/0076966 – Teaches a system for using biometric sensory data to obtain stress level associated with a medical practitioner.
Chen – TW 20140075A – Teaches a system for recording signals from surgery instruments.
Zand et al. – EP 1868485 B1 – Teaches a system for providing information from sensors in surgical instruments.
Garbey et al. – WO 2016138348 A1 – Teaches a system for monitoring medical procedures.
Saliman et al. – U.S. Patent No. 11,387,000 – Teaches a system for determining effectiveness scores for a surgery and tracking a surgeon’s skill based on the score.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626